ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_01_FR.txt.                                                                                             157




                      OPINION INDIVIDUELLE DE M. LE JUGE KOROMA

                [Traduction]

                   1. J’ai voté en faveur de l’arrêt de la Cour car celui‑ci reflète selon moi
                fidèlement l’état actuel du droit international en ce qui concerne l’immu-
                nité de juridiction des Etats.
                   2. La Cour a jugé que l’Italie avait violé l’immunité que le droit inter-
                national reconnaît à l’Allemagne en permettant que soient intentées
                contre celle‑ci des actions civiles ayant trait à des violations du droit inter-
                national humanitaire qu’elle a commises. Il convient cependant de souli-
                gner que le présent arrêt ne saurait être interprété comme laissant aux
                Etats la licence de commettre des actes de torture, des crimes contre l’hu-
                manité ou des violations du droit international humanitaire dans le cadre
                d’un conflit armé. La Cour a en effet examiné les faits de l’espèce et conclu
                que les actes commis par l’Allemagne étaient des actes jure imperii et
                qu’aucune exception à l’immunité n’était applicable. Elle a dès lors jugé
                que l’Allemagne jouissait de l’immunité de juridiction devant les tribu-
                naux italiens.
                   3. L’Allemagne a reconnu la gravité des actes commis par ses forces
                armées en Italie pendant la seconde guerre mondiale, ce que la Cour a
                relevé au paragraphe 52 de son arrêt. L’affaire dont celle‑ci était saisie
                n’avait toutefois trait ni à la licéité du comportement des forces armées
                allemandes pendant la seconde guerre mondiale, ni à la responsabilité
                internationale de l’Allemagne à raison de ce comportement. La question
                consistait simplement à déterminer si l’Allemagne était fondée, en droit, à
                jouir de l’immunité devant les juridictions nationales italiennes en ce qui
                concerne le comportement de ses forces armées au cours du conflit sus-
                mentionné. Pour se prononcer sur la question de l’immunité souveraine,
                la Cour n’avait nul besoin d’examiner au fond la licéité du comportement
                de l’Allemagne. Sa compétence était d’ailleurs limitée en l’espèce à la seule
                question de l’immunité de juridiction ; si elle avait examiné d’autres ques-
                tions se rapportant au comportement de l’Allemagne, elle aurait agi
                ultra petita. Le fait que les Parties ne contestaient pas que l’Allemagne ait
                commis des actes illicites et que certains d’entre eux soient des violations
                graves du droit international humanitaire ne modifiait pas la nature de la
                compétence de la Cour. A moins que l’Allemagne ne consente à la com-
                pétence d’une juridiction ou qu’il soit considéré qu’elle ne jouit pas de
                l’immunité souveraine à l’égard d’un comportement donné qui lui est
                attribuable, ni la Cour ni aucune juridiction nationale n’a compétence
                pour se prononcer sur la licéité dudit comportement ou les questions de
                réparation qui en découlent.
                   4. Les actes commis par les forces armées allemandes en Italie pendant
                la seconde guerre mondiale sont clairement des actes jure imperii, le

                                                                                             62




6 CIJ1031.indb 121                                                                                 22/11/13 12:25

                       immunités juridictionnelles de l’état (op. ind. koroma)             158

                déploiement des forces armées d’une nation aux fins de la conduite d’un
                conflit armé étant par essence un acte souverain. Les actes commis par les
                forces armées d’un Etat dans le cadre d’un conflit armé international
                relèvent, par définition, de l’exercice du pouvoir souverain. Dire que l’im-
                munité de juridiction ne devait pas entrer en jeu à l’égard de tels actes
                reviendrait à vider la notion d’immunité souveraine de son sens et de son
                intérêt. La théorie de l’immunité souveraine a en effet été élaborée afin de
                protéger la souveraineté et l’égalité souveraine des Etats. Cet objectif est
                ainsi atteint en empêchant qu’un Etat n’exerce son pouvoir de juridiction
                sur un autre Etat sans le consentement de celui‑ci. Suivant cette théorie,
                afin de préserver leur égalité souveraine, les Etats jouissent, d’une manière
                générale, de l’immunité de juridiction à l’égard des actes accomplis dans
                l’exercice de leur pouvoir souverain.
                   5. Le fait que les Etats jouissent, d’une manière générale, de l’immunité
                en ce qui concerne les actes jure imperii est bien établi. La question était
                donc de savoir s’il existait une exception à cette règle générale qui prive-
                rait les Etats de leur immunité souveraine à l’égard des actes illicites com-
                mis par leurs forces armées sur le territoire d’un autre Etat au cours d’un
                conflit armé ou de l’occupation dudit territoire. A cet égard, il a été sou-
                tenu qu’existait une exception en vertu de laquelle l’Etat du for peut
                dénier à un Etat son immunité souveraine dans des affaires se rapportant
                à des actes dommageables commis sur son territoire. Il a également été
                soutenu que l’Italie pouvait, en vertu de cette exception, refuser d’accor-
                der l’immunité à l’Allemagne en ce qui concerne les actes commis par ses
                forces armées pouvant être qualifiés d’actes dommageables intentionnels.
                   6. Il ne fait aucun doute que le droit de l’immunité souveraine a évolué
                et qu’il existe aujourd’hui une exception limitée à l’immunité pour cer-
                tains types d’actes dommageables. Cette exception est codifiée à l’ar-
                ticle 12 de la convention des Nations Unies sur l’immunité juridictionnelle
                des Etats et de leurs biens. Quoique cet instrument ne soit pas encore
                entré en vigueur, l’article 12 peut être considéré comme reflétant l’état
                actuel du droit international coutumier. En vertu de cette disposition, un
                Etat ne peut invoquer l’immunité de juridiction
                     « dans une procédure se rapportant à une action en réparation
                     pécuniaire en cas de décès ou d’atteinte à l’intégrité physique d’une
                     personne, ou en cas de dommage ou de perte d’un bien corporel, dus
                     à un acte ou à une omission prétendument attribuables à l’Etat »,
                [et qui se sont produits sur le territoire de l’Etat du for]. Il ressort toute-
                fois clairement du commentaire de la Commission du droit international
                que, selon les rédacteurs de la convention, l’article 12 était principalement
                destiné à s’appliquer à des situations telles que les accidents de la circula-
                tion, et ce, afin d’éviter que les compagnies d’assurance ne se soustraient
                à leur responsabilité envers les victimes d’un préjudice en se retranchant
                derrière l’immunité de l’Etat. Le commentaire précise en outre que
                l’article 12 ne s’applique pas aux situations liées à des conflits armés. La
                distinction établie par la Commission du droit international entre les

                                                                                            63




6 CIJ1031.indb 123                                                                                22/11/13 12:25

                        immunités juridictionnelles de l’état (op. ind. koroma)               159

                actes dommageables isolés et assurables, tels que les accidents de la circu-
                lation, et les actes commis par des forces armées pendant un ­conflit armé
                est compréhensible. En effet, si les affaires se rapportant à la première
                catégorie d’actes ne supposent qu’une responsabilité limitée de l’Etat
                auteur, celles qui se rapportent à la seconde catégorie peuvent l’exposer à
                une responsabilité presque illimitée. Le premier type d’affaires peut donc
                tout à fait être traité par les autorités judiciaires de l’Etat du for ; la nature
                immanquablement politique des secondes plaide, en revanche, nettement
                en faveur de la recherche d’un règlement au niveau interétatique.
                   7. Le droit international continue donc de reconnaître l’immunité sou-
                veraine aux Etats en ce qui concerne les actes jure imperii commis par
                leurs forces armées pendant un conflit armé. La Cour ayant pour mission
                d’appliquer le droit existant, rien dans le présent arrêt ne s’oppose toute-
                fois à la poursuite de l’évolution du droit de l’immunité des Etats. Celui‑ci
                a en effet considérablement évolué au siècle dernier, de sorte que sont
                désormais fort circonscrites les circonstances dans lesquelles un Etat jouit
                de l’immunité. Aussi est‑il possible que de nouvelles exceptions se fassent
                jour à l’avenir. La Cour n’a, dans son arrêt, fait qu’appliquer le droit tel
                qu’il existe aujourd’hui.

                                                        *
                   8. Selon moi, il importe également de tenir compte des arguments pré-
                sentés par la Grèce et d’y répondre. Intervenant dans l’instance en tant
                que non‑partie, celle‑ci a déposé une déclaration écrite dans laquelle elle a
                notamment mis l’accent sur le « droit individuel à … réparation en cas de
                violations graves du droit humanitaire » (par. 34). La Grèce soutient que
                le droit international humanitaire confère « des droits directs aux indivi-
                dus opposables aux Etats » (par. 35). A l’appui de cet argument, elle cite,
                entre autres dispositions, l’article 3 de la quatrième convention de
                La Haye de 1907 et l’article 91 du protocole additionnel de 1977 aux
                conventions de Genève du 12 août 1949 (protocole I).
                   9. La Grèce a raison de dire que le droit international humanitaire
                considère aujourd’hui que les individus sont les bénéficiaires ultimes des
                réparations dues à raison de violations des droits de l’homme (voir Com-
                mission du droit international, projet d’articles sur la responsabilité de
                l’Etat pour fait internationalement illicite (A/56/10), art. 33, commen-
                taire 3). Il s’agit d’ailleurs là d’une évolution positive dont il convient
                assurément de se féliciter en ce qu’elle reflète l’importance croissante des
                droits de l’homme individuels en droit international. Il ne s’ensuit cepen-
                dant pas que le droit international confère aux individus le droit d’enga-
                ger une action en réparation directement contre un Etat étranger. Rien
                dans la quatrième convention de La Haye ou dans le protocole I de 1977
                n’étaye pareille proposition. Aux termes des articles pertinents de ces
                deux instruments, les Etats sont simplement tenus « à indemnité » en cas
                de violation desdites conventions. Ces dispositions ne visent pas à impo-
                ser aux Etats d’indemniser directement les victimes de ces violations. Il ne

                                                                                               64




6 CIJ1031.indb 125                                                                                   22/11/13 12:25

                       immunités juridictionnelles de l’état (op. ind. koroma)            160

                ressort en outre nullement des deux conventions, lues dans leur ensemble
                et replacées dans leur contexte, qu’il doive être procédé à pareille indem-
                nisation. Une disposition imposant à un Etat d’indemniser directement
                les individus n’aurait d’ailleurs pas été concevable en 1907, date de la
                conclusion de la quatrième convention de La Haye, étant donné que le
                droit international ne reconnaissait pas, à l’époque, les droits des indivi-
                dus autant qu’il le fait aujourd’hui.

                                                      *
                   10. Pour conclure, c’est à juste titre que la Cour a jugé que l’Allemagne
                avait droit à l’immunité souveraine en ce qui concerne les actes commis
                par ses forces armées en Italie pendant la seconde guerre mondiale, dès
                lors que ces actes étaient des actes jure imperii et qu’aucune exception à la
                règle générale de l’immunité ne s’appliquait. Cette conclusion n’empêche
                cependant pas les Parties d’entamer des négociations afin de régler cer-
                taines questions qui ont été mises en lumière en la présente instance. Pour
                autant, les contextes factuel et historique de l’affaire ne nécessitaient pas,
                pour que justice soit rendue, de faire fi du droit de l’immunité de juridic-
                tion existant, lequel protège et préserve, à raison, la souveraineté des
                Etats et leur égalité souveraine.

                                                             (Signé) Abdul G. Koroma.




                                                                                           65




6 CIJ1031.indb 127                                                                               22/11/13 12:25

